Citation Nr: 1531684	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-44 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals (claimed as atrial fibrillation, short-term memory loss, and problems with bowel control) of septic shock and abscess surgery caused by VA treatment from September to December 2008.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to January 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  A claim for compensation under 38 U.S.C.A. § 1151, for residuals of septic shock and abscess surgery, was received in March 2009.

In May 2012, the Board denied the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated the portion of the Board's May 2012 decision that denied compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of septic shock and abscess surgery as a result of treatment at a VA Medical Center (VAMC), and remanded the matter for further action.  In May 2014, the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In May 2014, the Board, in pertinent part, remanded the appeal to provide a VA examination to assist in determining whether the Veteran sustained additional disability following the 2008 septic shock and abscess surgery that was (1) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment from September to December 2008 or (2) due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  

A VA examiner issued an opinion that was entered into the virtual claims file in September 2014.  The examination opinion did not list the name of the examiner, did not reflect his or her credentials, was not signed electronically or otherwise, nor was it dated.  In a June 2015 written statement, the representative contested the adequacy of the medical opinion, noting that the VA examination did not list the name of the examiner, did not reflect the examiner's credentials, and was not signed electronically or otherwise.  The representative contended that this lack of identifying information frustrates the Veteran's ability to assess the opinion.  

VA medical facilities (or the medical examination contractor) are responsible for ensuring that examiners are adequately qualified.  VBA Adjudication Procedure Manual M21-1, Part III, Subpart IV, Chapter 3, Section D, Subsection b.  Veterans Service Center (VSC) employees are not expected to routinely review the credentials of clinical personnel to determine the acceptability of their reports; however, the signature block of the examination report should contain the examiner's credentials.  Id.  If an unsigned or improperly signed examination report is received, the report must be returned as incomplete for rating purposes before undertaking any adjudicative action.  VBA Adjudication Procedure Manual M21-1, Part III, Subpart IV, Chapter 3, Section D, Subsection c.  As there is no indication in the record as to the name or the credentials of the VA examiner who prepared the September 2014 VA examination report, the Board finds the examination report is currently inadequate and additional development is required.  See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (the presumption that VA has chosen a qualified person to do an examination is a rebuttable, not an irrebuttable, presumption).

Further, the VA examiner did not opine as to whether the Veteran sustained additional disability following the 2008 septic shock and abscess surgery that was due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether the Veteran sustained additional disability following the 2008 septic shock and abscess surgery that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment from September to December 2008 or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Stegall v. West,	 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the May 2014 Board remand instructions directed the VA examiner to discuss any medical treatise or internet evidence proffered by the Veteran, including December 2009 RO hearing testimony.  In the June 2015 written statement, the representative contended that the VA examiner failed to adequately address the Veteran's contention that medical evidence retrieved from Merck Source indicates that constipation can cause abscess.  In June 2014 correspondence, pursuant to the Board's remand instructions, the AOJ requested that the Veteran "submit all relevant internet or medical evidence cited to and referenced at the December 2009 RO hearing."  

The Veteran did not respond to the June 2014 correspondence or provide any articles or citations.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  Review of the September 2014 VA examination report reflects that (consistent with the May 2014 Board remand instructions) the VA examiner reviewed the December 2009 RO hearing testimony when formulating the requested opinion.  If the Veteran has additional evidence that he wishes to be considered by the VA examiner, such as articles or citations, he should submit it.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine the identity and credentials of the VA examiner who conducted the September 2014 VA examination.  

2.  If the identity of the VA examiner who performed the September 2014 VA examination can be determined, then arrange for the claims file to be reviewed by that VA examiner (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the report.  An examination is not required.  

If the identity of the VA examiner who performed the September 2014 VA examination cannot be determined, then schedule the Veteran for a VA examination(s) to address the claimed residuals (claimed as atrial fibrillation, short-term memory loss, and problems with bowel control) of septic shock and abscess surgery claimed as caused by VA treatment from September to December 2008.  An examination is required.  

The relevant documents in the claims folder should be made available to the examiner for review.  In either case, the VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should offer the following opinions:   

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), that was caused by the September to December 2008 VA treatment?  If so, identify any additional disability.

(b)  If there was additional disability following the septic shock and abscess surgery, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from September to December 2008?  

(c)  As part of the September to December 2008 VA treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d)  If there is additional disability following the September to December 2008 VA treatment, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e)  If there is additional disability following the September to December 2008, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

In rending the requested opinions, the VA examiner should note and discuss the Veteran's contention that he was prescribed morphine and was not told to use stool softeners, which led to constipation, which, in turn, led to an abscess and septic shock.  The VA examiner should reference and discuss any medical treatise or internet evidence that is proffered by the Veteran and included in the claims folder, including his December 2009 testimony.  

3.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



